Citation Nr: 0030409	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left humerus with bursitis and shoulder 
impairment currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from January 1978 to December 
1992.

This case is before the Board of Veterans' Appeals (Board) of 
VA on appeal from a January 1996 rating decision by the 
Pittsburgh RO, which denied the benefit sought on appeal.  

In October 1999, the Board remanded this case to the RO for 
further development, which has since been accomplished.  As 
the denial of the claim has been continued, 


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The medical evidence shows that the veteran's service-
connected residuals of a fracture of the left (minor) humerus 
with bursitis and shoulder impairment causes limitation of 
motion of the left shoulder/arm, tenderness on palpation 
along the humerus and over the left epicondyle; and 
complaints of occasional flare-ups of pain; a physician has 
assessed mild restriction with daily function, most likely 
with overhead activities.

3.  There is no medical evidence that, even when functional 
loss due to pain is considered, left arm motion is limited to 
25 degrees from the veteran's side, and there is no fibrous 
union, nonunion, or loss of the head of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left humerus with bursitis and 
shoulder impairment have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5202, 5019 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Historically, in a November 1993 rating decision, the veteran 
was granted service connection for a fracture of the left 
humerus with bursitis (minor arm).  A 20 percent rating was 
assigned under Diagnostic Codes 5202-5019 effective from 
January 1, 1993.  The grant of service connection was based 
on the service medical records which showed that he fractured 
his left humerus during service and a current VA examination 
which showed that the veteran had, by x-ray of the left 
elbow, olecran bursitis with marked sclerosis involving the 
tip of the olecran process.  The November 1993 rating 
decision noted that the olecran bursitis of the left elbow 
was considered part of the veteran's disability since 
deformity caused by the fracture affected function of the 
elbow.  

In September 1995, the veteran was afforded a VA joints 
examination.  At that time, the veteran complained of 
limitation of motion of the left shoulder.  Range of motion 
testing of the left shoulder revealed flexion of 165 degrees 
and abduction of 165 degrees compared to the right shoulder, 
which had flexion of 180 degrees and abduction of 180 
degrees.  X-rays of the left shoulder revealed a normal left 
shoulder and a fracture of the mid shaft of the left humerus.  
The diagnosis was fracture of the humerus and arthralgia of 
the left shoulder.  It was noted that the veteran was 
suffering from pain of the left shoulder joint that could be 
tendonitis or rule out degenerative joint disease, secondary 
to trauma.  

In a January 1996 rating decision, the 20 percent rating was 
confirmed and continued, but the disability was 
recharacterized as fracture of the left humerus with bursitis 
(minor) and shoulder impairment.  The veteran appealed this 
determination.

At this point, the Board notes that the November 1993 and 
January 1996 rating decisions determined that both left elbow 
and left shoulder impairment were part of the veteran's left 
humerus disability.  

In February 1998, the veteran testified at a personal hearing 
before a hearing officer.  At that time, the veteran and his 
representative indicated that the September 1995 examination 
was inadequate and did not show the veteran's disability 
level of his left shoulder/humerus/elbow disability.  The 
veteran related that he experienced pain upon movement of his 
left shoulder and arm and that such pain woke him up at 
night.  He also related experiencing pain at his job.  The 
veteran described the pain as being sharp and primarily 
localized in the left shoulder.  However, he also described 
elbow pain.  In addition, the veteran related that he could 
hear his shoulder pop, like it was dislocating even though x-
rays did not show a dislocation.  

Thereafter, in February 1998, the veteran was afforded 
another VA joints examination.  At that time, the veteran 
indicated that he had constant pain, weakness, stiffness, 
instability, and lack of endurance of the left upper 
extremity.  The veteran indicated that his left elbow pain 
was intermittent and less severe than his left shoulder pain, 
which was constant.  Physical examination revealed that the 
veteran was right-handed.  His shoulder forward flexion on 
the right was to 180 degrees and if the left, it was only to 
90 degrees.  Shoulder abduction on the right was to 180 
degrees and of the left, it was to 120 degrees. Shoulder 
external rotation was to 90 degrees on the right and to 30 
degrees on the left.  Internal rotation of the right shoulder 
was to 80 degrees and on the left was also to 80 degrees.  
Elbow flexion was to 140 degrees on both the left and right.  
X-rays of the left shoulder revealed no fracture or 
dislocation.  There were no significant arthritis changes.  
There was an old healed fracture on the mid shaft of the left 
humerus.  It was partially visualized.  Elbow x-ray showed no 
fracture.  There was a tiny spur at the posterior margin of 
the olecranal plexus of the left ulnar.  The diagnoses were 
fracture of the mid shaft of the left humerus with some 
residual deformity and spur of the left elbow, olecranon 
without fracture or arthritic changes.  

In October 1999, the Board remanded this case for the veteran 
to be examined in accordance with the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In January 2000, the veteran 
was afforded another VA joints examination in accordance with 
the Board's remand decision.  At that time, the veteran 
complained of left shoulder and elbow disabilities.  He 
indicated that his left shoulder had mildly increased in 
severity.  He related that he had pain that was mostly 
localized over the anterior part of the left shoulder over 
the distal end of the clavicle.  He reported having had 
steroid injection that helped.  He also indicated that his 
symptoms were weather-related and would come and go.  He 
related that his symptoms were never severe enough to impair 
his work and he did not report any current night pain as he 
had previously reported.  Regarding his left arm, the veteran 
related that his left arm pain was the least of his problems.  
He reported having occasional pain over the middle of his arm 
with weather change.  He again indicated that his left arm 
did not impair his work or sleep.  Regarding his left elbow, 
the veteran reported having stiffness in the morning and of 
pain mostly over the lateral aspect of the left elbow, over 
his left lateral epicondyle.  He reported that he had also 
had "tennis elbow" on the right side, too.  

Physical examination revealed that the veteran had forward 
flexion of both shoulders to 180 degrees.  He had abduction 
of the right shoulder to 180 degrees and to 160 degrees on 
the left.  He had symmetric internal and external rotation of 
his shoulders on both the right and left sides with 80 
degrees of internal rotation and 70 degrees of external 
rotation.  The veteran's muscle strength was symmetric with 
normal (5/5) muscle strength in all rotator cuff muscles in 
both right and left shoulders.  On direct palpation, the 
veteran was tender over the left acromioclavicular joint,  
This was dramatically different than on examination of his 
(nontender) right acromioclavicular joint.  His stability 
examination did not reveal any abnormal findings.  The 
veteran had a positive O'Brien test and a positive cross-
chest adduction of the left which were both significant for 
possible acromioclavicular joint arthritis.  

The veteran's arm examination was significant for slight 
fullness over the middle of his upper arm where the previous 
fracture site was.  There were no signs of discoloration or 
abnormal muscle contour.  There was a slight tenderness upon 
palpation over the bulging along the humerus.  

The veteran's elbow examination showed full range of motion 
from zero to 130 degrees.  This was symmetric with the right 
elbow.  There was no instability upon examination.  The 
veteran had full pronation and supination.  The veteran did 
not have any tenderness on palpation except for over the left 
epicondyle.  The veteran also had pain with resistant 
extension of his wrist.  This resisted extension of the wrist 
reproduced the pain over the lateral epicondyle.  Palpation 
over the lateral epicondyle also produced the pain that 
bothered him.  Otherwise, the veteran had good motor strength 
distally over his hand as well as good sensory function.  

X-rays of the left humerus showed that the veteran had a 
well-healed, well-aligned midshaft humerus fracture.  There 
was slight translation of around 20 percent of the cortex, 
but this was healed in a good position.  The veteran's left 
shoulder x-ray revealed that he had no signs of fracture; 
however, it was noted that there may be mild 
acromioclavicular joint arthritis.  The veteran's left elbow 
x-ray was unremarkable and only mild degenerative joint 
changes were evident.  The diagnoses were as follows.  The 
first diagnosis was left acromioclavicular arthritis.  It was 
noted that this arthritis seemed to be the veteran's main 
complaint, but it only caused mild restriction regarding his 
daily function.  It was noted that this ailment was most 
likely going to affect him with overhead activities.  The 
examiner indicated that the asymmetry (no right-sided 
symptoms or findings) as well as in nondominant left arm made 
this acromioclavicular arthritis probably related to his in 
service injury.  The second diagnosis was left midarm pain.  
The pain in the left arm was noted to be of less severity 
compared with the elbow and shoulder.  This pain was over the 
fracture site and was directly related to the veteran's 
fracture sustained during service.  It was noted that it did 
not seem to inhibit him regarding daily activities except 
with occasional flare-ups.  The third diagnosis was left 
elbow pain due to lateral epicondylitis.  It was noted that 
this ailment was also present in the contralateral limb in 
the right arm and was most likely due to overuse syndrome 
regarding the extensor muscles.  In layman's term, this is 
known as "tennis elbow."  It was noted that this soft 
tissue ailment was most likely not related to his in service 
injury.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected disabilities.

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999), where applicable.  Under 38 C.F.R. § 4.40, functional 
loss due to pain and weakness supported by adequate pathology 
and evidenced by the visible behavior of the appellant is 
deemed a serious disability. 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups. 
Therefore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7 (1995).

Pursuant to Epstein v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, the VA rating schedule essentially provides that 
orthopedic impairment of the shoulder and arm are rated 
together under Diagnostic Codes 5200 to 5203, although 
impairment of the elbow/forearm may be rated separately under 
Diagnostic Codes 5205 to 5213.  

A review of the record shows that the veteran's left humerus 
disability includes both shoulder and elbow impairment.  The 
RO essentially service-connected residual "shoulder 
impairment" as well as olecran bursitis of the left elbow.  
However, the most recent VA examination revealed that the 
veteran has left lateral epicondylitis, which is not related 
to service.  As such, symptoms associated with that 
disability are not for consideration.  

The veteran's left upper extremity disability is currently 
rated under Diagnostic Codes 5202-5019, which indicates that 
he has other disability of the humerus rated as bursitis.  
See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5019, bursitis is rated as degenerative 
arthritis (Diagnostic Code 5003), which, in turn, is rated on 
the basis of limitation of motion of the affected part.  For 
limitation of motion of the minor shoulder/arm, Diagnostic 
Code 5201 provide that a 20 percent rating is warranted for 
motion at shoulder level; or when motion of the minor 
extremity is midway between side and shoulder level.  The 
maximum 30 percent rating for the minor arm is only warranted 
when motion of the arm is limited to 25 degrees from the 
side.  
In this case, the medical evidence cited to above shows that 
the veteran's service-connected residuals of a fracture of 
the left (minor) humerus with bursitis and shoulder 
impairment causes limitation of motion of the left 
shoulder/arm (on abduction and rotation), tenderness on 
palpation along the humerus and over the left epicondyle, and 
complaints of occasional flare-ups of pain.  Range of motion 
testing revealed rotation limited to left abduction limited 
to 120 degrees in February 1998, and to 160 degrees in 
January 2000.  Moreover, the VA physician who examined the 
veteran in January 2000 indicated that the veteran's 
acromioclavicular arthritis, his main complaint, caused only 
mild restriction regarding his daily function, and was most 
likely going to affect him with overhead activities.  The 
physician also noted that the left mid-arm pain did not seem 
to inhibit the veteran regarding his daily activities, except 
with occasional flare-ups.  This evidence suggests that 
during flare-ups, there is minimal, if any, functional loss 
in addition to that shown objectively .

Under these circumstances, the Board finds that, in view of 
the pertinent objective findings, and the extent of 
conceivable, additional functional loss during flare-ups of 
pain, the veteran's service-connected left shoulder/arm 
condition results in motion limited to no more than shoulder 
level, consistent with the currently assigned 20 percent 
evaluation under Diagnostic Code 5201.  There simply no 
evidence to suggest that even during flare-ups, the veteran 
experiences such disabling pain as to approximate limitation 
of arm motion to 25 degrees from the veteran's side.  While, 
during the February 1998 examination, the veteran reported 
constant left shoulder pain, weakness, stiffness, 
instability, and lack of endurance during the February 1998 
examination, he was then able to accomplish left arm motion 
to shoulder level, and there were no other significant 
objective findings.  Moreover, following receipt of steroid 
injections, the veteran reported in January 2000 that pain in 
the left shoulder and arm were primarily weather-related, and 
would come and go; and that neither impaired his work or 
sleep.  At that time, strength and stability testing yielded 
normal findings.  

There is likewise no basis for an increased rating if the 
service-connected left shoulder/arm disability is evaluated, 
alternatively, under Diagnostic Code 5202.  That diagnostic 
code prescribes that  for other impairment of the humerus of 
the minor arm, a 20 percent rating is warranted for recurrent 
dislocation of or at the scapulohumeral joint with either (1) 
frequent episodes, and guarding of all arm movements movement 
only at shoulder level, or (2) infrequent episodes, and 
guarding of movement only at the shoulder level.  
Alternatively, a 20 percent evaluation also is assignable for 
malunion with either moderate or marked deformity.  Under 
this diagnostic code, higher evaluations for are assignable 
only for fibrous union (40 percent, nonunion (false flail 
joint), or loss of the head of the humerus (70 percent).  In 
this case, however, there clearly is no medical evidence of 
fibrous union, nonunion, or loss of head of the humerus.  The 
Board also notes, parenthetically, that there is no recent 
medical evidence objectively establishing that the veteran 
has even experienced any dislocation of the left shoulder.   

The Board also finds that there is no other potentially 
applicable diagnostic code pursuant to which a rating in 
excess of the currently assigned 20 percent could be assigned 
for the veteran's service-connected left shoulder/arm 
disability.  While 30 and 40 percent evaluations are 
assignable for the minor arm under Diagnostic Code 5200, such 
ratings are based upon the extent of ankylosis of the 
scapulohumeral articulation.  In that case, however, there 
clearly is no evidence of, or of disability comparable to 
ankylosis of the left/shoulder arm.  Moreover, Diagnostic 
Code 5203, pursuant to which impairment of the clavicle or 
scapula is assigned, provides for a maximum evaluation of 
only 20 percent.  

Finally, with regard to a separate rating for the left 
elbow/forearm, the medical evidence shows that the veteran 
does not meet the criteria for a compensable rating for loss 
of motion under any of the pertinent diagnostic codes 
governing limitation of motion f the elbow/forearm as set 
forth in Diagnostic Codes 5206-5208, 5213.  Even though the 
veteran reported intermittent pain of the left elbow and pain 
in his forearm, his range of motion testing was beyond the 
limitations required for compensable ratings.  In addition, 
no other functional impairment was demonstrated.  
Accordingly, a separate rating for left elbow/forearm 
disability is not warranted.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Indeed, as noted above, the veteran has recently indicated 
that his service-connected disability does not impair his 
work to any extent.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's service-connected 
residuals of a fracture of the left humerus with bursitis and 
shoulder impairment, and, that the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).



ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of a fracture of the left humerus with bursitis and 
shoulder impairment is denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


